Case 1:17-cr-00101-LEK Document 642 Filed 11/12/19 Page 1 of 9       PageID #: 5494




                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,     )            CRIM. NO. 17-00101 LEK
                               )
                Plaintiff,     )            ORDER DENYING DEFENDANT’S
                               )            ELEVENTH MOTION FOR ORDER
      vs.                      )            TO SHOW CAUSE
                               )
 ANTHONY WILLIAMS,             )
                               )
                Defendant.     )
 _____________________________ )

                  ORDER DENYING DEFENDANT’S
           ELEVENTH MOTION FOR ORDER TO SHOW CAUSE

      Defendant Anthony Williams’ (“Defendant”) Eleventh Motion for Order to

Show Cause (“Motion”) makes 27 discrete demands for relief. ECF No. 598.

Each of these demands is either duplicative of an earlier demand, not properly

before the Court, or not constitutionally required. The Court addresses each

demand below.

I.    Demands Concerning Conditions of Confinement that Defendant Has
      Not Exhausted.

      10 of Defendant’s demands concern the conditions of his confinement:

      a.    Defendant requests “credit for his unlawful time in the SHU and
            increase his call minutes by 200 minutes next month . . .”

      b.    Defendant requests “refund [of] the undersigned’s music to enlarge
            his account balance.”
Case 1:17-cr-00101-LEK Document 642 Filed 11/12/19 Page 2 of 9          PageID #: 5495




      d.    Defendant requests the computer terminal in the SHU to be re-
            configured to provide for a “function . . . so that inmates can have a
            record of the grievances they file;”

      e.    Defendant asks for the creation of a “Protective Custody (PC) unit
            instead of punishing PC inmates by placing them in solitary
            confinement;”

      i.    Defendant requests “the religious books, pamphlets and charts sent in
            by his minister;”

      j.    Defendant seeks more than “one call per month and no email contact
            when inmates have not been found guilty of any BOP regulation;”

      k.    Defendant requests “access to the counselors and case managers
            daily as all other facilities who have their offices in the unit to ensure
            access;”

      l.    Defendant asks for “three (3) hot meals a day with 4 ounces of meat
            and juice to drink;”

      x.    Defendant wants a “portable television to be kept in the
            undersigned’s cell;”

      aa.   Defendant wants his “undersigned’s commissary, prescription
            glasses, gym shorts, sweat short that was either stolen or thrown away
            by staff.”

      With each of these requests, Defendant has failed to allege or demonstrate

that he has exhausted his administrative remedies before raising the grievance with

this Court. The Government establishes that none of these demands appear in the

Defendant’s record of administrative grievances. ECF No. 627-4. This Court has

previously, on numerous occasions, outlined Defendant’s obligation to exhaust his

administrative remedies. See, e.g., ECF No. 132, Order Denying (1) Motion for



                                          2
Case 1:17-cr-00101-LEK Document 642 Filed 11/12/19 Page 3 of 9       PageID #: 5496




Order to Show Cause, and (2) Ex Parte Application and Motion for Funds to

Purchase Legal Supplies at Government’s Expense; ECF No. 389, Order Denying

Defendant’s Sixth Motion for Order to Show Cause and Request for Expediting

Hearing. Accordingly, because Defendant has not established that he has

exhausted his administrative remedies as to the foregoing requests, the Court

DENIES each of them.

II.   Requests Previously Decided by the Court.

      Nine of Defendant’s demands seek to relitigate issues Defendant previously

raised by motion, which the Court denied. The Court lists each of them, and the

order previously denying them, below.

      f.    Demand to “place . . . Rosy Espercion Thomas back on his visitor
            list[;]”

      Defendant raised this by motion filed June 1, 2019. ECF No. 500-2. The

Court denied the request on August 12, 2019. ECF No. 550.

      h.    Demand to be permitted “possession of the religious DVD’s sent to
            the undersigned by his minister;”

      Defendant raised this by motion filed June 1, 2019. ECF No. 500-2. The

Court denied the request on August 12, 2019. ECF No. 550.

      m.    Demand for “all day access to his discovery discs, hard drive, and e-
            discovery computer to get prepared for trial and internet access[;]”




                                         3
Case 1:17-cr-00101-LEK Document 642 Filed 11/12/19 Page 4 of 9         PageID #: 5497




      Defendant raised this by motion filed June 30, 2018. ECF No. 287. The

Court denied this motion July 25, 2018. ECF No. 297. Nevertheless, the FDC

changed its policy and it now permits Defendant to maintain possession of his own

discovery disks in his cell, permitting him access to those disks at the e-discovery

terminal 16 hours per day. ECF No. 627 at PageID#: 5385. BOP policy does not

permit hard drive or internet access, and Defendant has not demonstrated why any

deviation from that policy is constitutionally required.

      n.     Demand to “Order the FDC to stop using bogus disciplinaries to
             deprive the undersigned of access to his lega[l] material;”

      Defendant previously argued this in his motion filed May 15, 2019. ECF

No. 479. The Court denied the request July 23, 2019. ECF No. 527.

      o.     Demand to place the “typewriter and e-discovery computer back in
             the upstairs room[;]”

      Defendant raised this issue in his motion filed November 29, 2017, ECF No.

65, which the Court denied December 18, 2019. ECF No. 75.

      p.     Demand for a “non-monitored phone to use to call his standby
             attorney, paralegal and witnesses the undersigned intends to call for
             trial;”

      Defendant previously raised this by motion filed November 29, 2017, ECF

No. 65, which the Court denied December 18, 2019. ECF No. 75.

      s.     Demand for “medical and dental services;”




                                          4
Case 1:17-cr-00101-LEK Document 642 Filed 11/12/19 Page 5 of 9         PageID #: 5498




       Defendant previously filed a motion for these services on September 16,

2019. ECF No. 578. The Court denied the motion September 19, 2019. ECF No.

588.

       t.    Demand to “allow the undersigned to fellowship and practice his faith
             with the few other Hebrew Israelites in the facility by placing us in the
             same unit;”

       Defendant filed a motion seeking this relief on June 1, 2019. ECF No. 500.

The Court denied this motion August 12, 2019. ECF No. 550.

       v.    Demand for an “Order [to] the FDC to stop preventing the
             undersigned from receiving legal materials from outside sources such
             as legal folders, document protectors, page dividers, legal CD’s and
             DVD’s, legal books, etc so that the undersigned can get better
             prepared for trial;”

       Defendant has raised this issue previously. ECF Nos. 65, 120, 287. The

Court has denied the request each time. ECF Nos. 75, 132, 310, 326, 297.

       The time period within which to seek reconsideration of these orders has

expired. Moreover, Defendant presents no new information, nor mistake of law or

fact, that warrants different results than previously reached. Accordingly, the

Court denies each of these requests for relief.

III.   Requests for Legal Accommodations that Defendant Failed to Exhaust
       and Which are Not Constitutionally Required.

       Defendant also has nine requests which pertain to accommodations for his

trial preparation. Each of these demands are denied because (i) Defendant has



                                          5
Case 1:17-cr-00101-LEK Document 642 Filed 11/12/19 Page 6 of 9          PageID #: 5499




failed to exhaust his administrative remedies as to the request; and/or (ii) the

accommodation is not constitutionally required.

      Defendant has waived his right to court-appointed counsel, and he has

knowingly invoked his statutory and Sixth Amendment right to represent himself.

28 U.S.C. § 1654; Faretta v. California, 422 U.S. 806 (1975). The Fifth

Amendment Due Process Clause guarantees Defendant right of access to the court.

Storseth v. Spellman, 654 F.2d 1349, 1352 (9th Cir. 1981). The Defendant’s right

of access, however, must be balanced against the legitimate security needs or

resource constraints of the prison. United States v. Robinson, 913 F.2d 712, 717

(9th Cir. 1990), cert. denied, 498 U.S. 1104 (1991).

      c.     Demand that the computer terminals in the housing units to be re-
             configured to “enable email messaging so the inmates can
             communicate with their attorney, family and friends from the SHU;”

      Defendant makes no showing that he has exhausted his administrative

remedies as to this request, nor does he establish that any inability to email his

standby counsel, family or friends while in the Special Housing Unit – a result of

Defendant’s own conduct – is constitutionally inadequate. The Government has

previously explained, in great detail, all of the constitutionally adequate access

Defendant has to the Court and his standby counsel while in the SHU. See e.g.,

ECF No. 228-1. This request is denied accordingly.

      g.     Demand to “allow the undersigned’s paralegal to visit without the
             standby attorney;”

                                           6
Case 1:17-cr-00101-LEK Document 642 Filed 11/12/19 Page 7 of 9          PageID #: 5500




      Defendant makes no showing that he has exhausted his administrative

remedies as to this request, nor does he establish that the Court’s prior order

denying him funds for a legal secretary is legal incorrect. ECF No. 293. This

request is therefore denied.

      q.     Demand for an “Order [to] the standby attorney to send the [46 CDs
             returned to the defendant];”

      r.   Demand for an “Order [to] the standby attorney to bring the disc
           which was designated to have contraband on it to view it with the
           undersigned in the visiting room;”
      The Government seized 46 CDs in connection with the Defendant’s arrest in

Florida. The Government returned those CD’s to standby counsel, notifying

standby counsel that one of the CD’s contained pornography. Defendant does not

argue that the CD’s contain any information relevant to his case, and thus the Court

directs Defendant to exhaust his administrative remedies as to these two issues.

      u.     Demand for “full access to all of his legal bins and legal files in order
             to peruse and go through the plethora of documents to select which
             documents the undersigned will submit as exhibits and evidence at
             trial;”

      w.     Demand for “the undersigned to be able to request the SHU and be
             provided all day access to his e-discovery discs, legal bins, expanding
             legal files, email, phone calls, mp3 player, commissary and radio;”

      y.     Demand for a space at the FDC for the defendant to use “as an office
             to get prepared for trial as to not interfere with the time other inmates
             need to use the law library in the SHU to view their discovery and do
             their legal research;”




                                          7
Case 1:17-cr-00101-LEK Document 642 Filed 11/12/19 Page 8 of 9         PageID #: 5501




      Each of these requests concern Defendant’s ability to adequately prepare for

trial. As set forth in the Government’s Opposition, Defendant’s accommodations

and ability to prepare for trial are more than constitutionally adequate. The

Defendant has access to a private Attorney Visitation room to meet with his

counsel, as needed. Two of the Attorney Visitation rooms have an e-discovery

terminal in them. The FDC has also provided the Defendant with access to the

private Attorney Visitation rooms upon request, to access certain hard drives

containing forensic images of seized devices. The defendant also has daily access

to a semi-private law library in his housing unit, and to the semi-private Education

Department office up to three hours per week. The Education Department office

contains an e-discovery terminal. The defendant also has daily access to an e-

discovery terminal, albeit on the public main floor of the housing unit. While in

the SHU, the defendant also access to a law library, e-discovery terminal, and to

one bin of his legal materials. The Court finds that these accommodations are

constitutionally adequate and denies these requests.

      z.      Demand for an explanation from the FDC “why they previously
             provided a pro se inmate with an office that had an e-discovery
             computer, Lexis Nexis terminal, printer, fax and phone to adequately
             prepare for trial but continue to deny the undersigned the same
             courtesy;”




                                          8
Case 1:17-cr-00101-LEK Document 642 Filed 11/12/19 Page 9 of 9      PageID #: 5502




      Defendant’s request for an explanation from FDC regarding his conditions

of confinement must be administratively exhausted, and the Court denies it

accordingly.

      IT IS SO ORDERED.

      DATED: Honolulu, Hawaii, November 12, 2019.




                                  Kenneth J. Mansfield
                                  United States Magistrate Judge




United States v. Williams, Crim. No. 17-00101 LEK; Order Denying Defendant’s
Eleventh Motion for Order to Show Cause




                                        9
